department of the treasury washington dic zee 2oo32to tax_exempt_and_government_entities_division date apr contact person uniform issue list identification_number telephone number sift be legend trust a_trust b company m company n company p policy e policy f policy g reserve_plan j plan k state v x date y date z date aa dear sir or madam we have considered your letters dated date and date in which you request rulings regarding the tax consequences of a proposed transfer of assets held in a retired health reserve to a voluntary employees' beneficiary association veba facts according to the information provided company m is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code the code and taxable as such under sec_801 company m is a member_of_an_affiliated_group of corporations the common parent of which is company n company m maintains a group_health_plan the health plan for the benefit of its active and retired employees and their dependents as well as the active and retired employees and their dependents of its affiliated companies parts of the retiree coverage under the health plan are insured under the following policies policies issued by company m policy e for all active employees disabled employees and retirees on or after date y policy f for all employees who retired or became disabled prior to date y excluding state v residents and policy g for employees who were state v residents and retired or became disabled prior to date y the health plan provides two medical coverages plan j for participants who are not eligible for medicare and plan k for participants who are medicare eligible each plan has several options that have different deductibles and pay different levels of benefits company m subsidizes the active and retiree medical coverages the amount of the subsidy is determined based on a number of factors including length of service number of covered dependents and eligibility for medicare under the policies company m maintains reserve a welfare_benefit_fund under sec_419 of the code to provide post-retirement medical benefits for eligible retirees each policy provides that the reserve is to be used exclusively to provide post-retirement medical benefits to eligible retirees who are not key employees as defined under the code the policies also provide that in the event that such policies are terminated any balance remaining in the reserve is to be used to provide continuing post-retirement medical coverage for as long as any eligible retiree remains alive at the time of the death of the last surviving eligible retiree any balance in the reserve shall then be used as permitted by applicable law for the sole benefit of active or retired employees of company m and other participating employers the reserve consists of two account balances one maintained for non-represented retirees and the other for represented retirees which are used to pay the retiree medical coverages for its respective members as of date z the balance in the reserve for non- represented retirees was approximately dollar_figurex and for represented retirees approximately dollar_figurex company m also maintains two vebas each veba provides funding for post-retirement medical benefits trust a provides for the funding of i post-retirement medical benefits for eligible non- represented retirees other than key employees as defined in sec_419a of the code and ii certain other_benefits for these retirees which may be designated by company m from time to time including life sick accident and other similar benefits trust b provides for the funding of i post-retirement medical benefits for eligible represented retirees other than key employees as defined in sec_419a of the code and ii certain other_benefits for these retirees which may be provided under a_trust which is tax exempt under sec_501 of the code trust a and trust b are recognized as tax exempt under sec_501 of the code like the reserve held under the policies each trust provides that all contributions to such trusts and all earnings on those contributions must be used for the exclusive benefit of eligible retirees identified therein moreover each trust provides that upon termination of the vebas any balance remaining in the trust must be used to provide post-retirement medical benefits under company m's health plan for as long as any eligible retiree or their dependents remains alive and covered by the health plan at the time of the death of the last surviving eligible retiree any balance in the trust shall then be used as permitted by applicable law for the sole benefit of active or retired employees of company m and other participating employers commencing date aa most non-represented employees of company m will be transferred to a newly created services company known as company p company p is a direct and wholly-owned subsidiary of company n which is also the parent company of company m group of corporations thus both company m and company p are members of the same controlled under a service_contract between company m and company p that is effective starting date aa company p employees the former employees of company m and newly hired employees will perform services for company m and in return company p will be compensated by company m for the employee costs salary and benefits attributable to such company p employees it is intended that all employees of company m that are transferred to company p have the same level of employee benefit coverage that they would have had if they had remained in the employ of company m thus in the case of the health plan the transferred employees will retain the same eligibility standards and receive the same employer cost subsidies that they would have had with company m to that end company p will adopt the health plan as a participating employer for its own employees in addition company p will become a participating employer in trust a in order to simplify the administration of the health plan and provide greater flexibility company m proposes to transfer up to all of the amounts held in the reserve for non- represented retirees to trust a and up to all of the amounts held in the reserve for represented retirees to trust b rulings requested the following rulings have been requested neither the transfer of amounts held in the reserve from company m to trust a and trust b nor the use by the trusts of these amounts to pay post-retirement medical benefits and related administrative expenses will result in the realization or recognition of gross_income or gain to company m under sec_61 or sec_1001 of the code neither the transfer of amounts held in the reserve from company m to trust a and trust b nor the use by the trusts of these amounts to pay post-retirement medical benefits and related administrative expenses will constitute a reversion subject_to the percent excise_tax under sec_4976 of the code neither the transfer of amounts from the reserve to trust a and trust b nor the use by the trusts of these amounts to pay post-retirement medical benefits and related administrative expenses will cause the trusts to lose their exemption from tax under sec_501 a of the code as an organization described in sec_501 law sec_61 of the internal_revenue_code provides that unless otherwise excepted gross_income includes all income from whatever source derived including income from lire insurance and endowment contracts sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund if they would otherwise be deductible shail be deductible subject_to limitations under sec_419 for the taxable_year in which paid sec_419 of the code provides that the term welfare_benefit_fund means any fund which is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 of the code provides that the term fund means among other things any account held for an employer by any person to the extent provided in regulations sec_1_419-1t of the income_tax regulations q a-3 states that a retired_lives_reserve maintained by an insurance_company is a fund or part of a fund if it is maintained for a particular employer and the employer has the right to have any amount in the reserve applied against its future years’ benefit costs or insurance premiums sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_fund sec_4976 of the code defines the term disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_501 of the code provides for exemption from federal income_taxation for voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the regulations provides that to be described in sec_501 of the code an organization must meet the following requirements the organization is an employees’ association membership in the association is voluntary the organization provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and no part of the net_earnings of the organization inures other than by payment of the aforementioned benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amounts distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees’ association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created provides that on dissolution its assets will be distributed to its members’ contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 revrul_69_382 1969_2_cb_28 holds in part for taxable years ending on or before date premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees were deductible in full even though a portion of the premium was credited to a retired_lives_reserve if the balance in the reserve was held by the insurance_company solely for the purpose of providing insurance coverage on active and retired lives so long as any active and retired employees remained alive and the amount added to the retired_lives_reserve was not greater than an amount that would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved further the ruling holds in pertinent part that these conclusions would be applicable to taxable years ending after date provided that the employer policyholder promptly amended the contract to provide that it did not retain any right to recapture any portion of the reserve so long as any active or retired employee remains alive in revrul_73_599 1973_2_cb_40 the issue was whether the balance in a retired_lives_reserve had to be included in the gross_income of the employer in the taxable_year in which the employer terminated the insurance_contract at the time it terminated the insurance_contract the employer directed that the insurance carrier should transfer the balance in the retired_lives_reserve to a_trust qualified as a veba under sec_501 of the code the employer had deducted the premiums_paid into a retired_lives_reserve during the years when it was maintaining the insurance_contract for the benefit of its employees the insurance_contract provided that upon cancellation or other termination of the contract any balance in the retired_lives_reserve could be distributed to the employer as a dividend or at the employer's option transferred to a_trust qualified under sec_501 for the purpose of providing insurance coverage for retired employees under these facts the ruling holds that the balance in the retired_lives_reserve was includable in the employer's gross_income under sec_61 in the year of the transfer the ruling states that because the insurance_contract gave the employer a fixed_right to receive the balance in the retired_lives_reserve in the year in which it terminated its coverage under the policy that balance was includable in the employer's gross_income for the year of the termination notwithstanding the fact that the employer directed the insurance_company to transfer the money to a sec_501 trust similarly in revrul_77_92 1977_1_cb_41 a corporate employer with a group term_insurance program that included a retired_lives_reserve had the option to discontinue the insurance coverage and to direct the insurance carrier to use the amount in the retired_lives_reserve either to pay premiums for insurance on the lives of retired employees or to pay a dividend to the employer the employer terminated the insurance_contract and directed the insurance carrier to transfer the balance in the retired_lives_reserve to another insurance_company to purchase insurance for retired employees the ruling states that the facts presented are in substance the same as those contained in revrul_73_599 except that the right reserved to the employer in revrul_77_92 to transfer the funds remaining in the retired_lives_reserve consisted of the right to direct payment to those funds to another insurance_company rather than to a_trust that qualified for exemption under c of the code however this difference was not considered material because the taxpayer's right of control_over the retired_lives_reserve was substantially the same in both cases accordingly the ruling concludes that the same federal_income_tax rules apply to the transfers in the two cases analysis the reserve is a retired_lives_reserve maintained to provide post-retirement medical benefits to eligible retirees of company m and other participating employers as such the employer has the right to have the amounts in the reserve applied against its future years’ benefit costs or insurance premiums consequently the reserve is a welfare_benefit_fund under sec_419 of the code the funds in the trusts like the amounts held in the reserve will be used to pay post- retirement medical benefits and related costs for retirees trust a established for non- represented retirees will receive only those reserve amounts that have been allocated for non- represented retirees similarly trust b established for represented retirees will receive only those reserve amounts that have been allocated for represented retirees the transfer of a retired_lives_reserve maintained under an insurance_policy and subject_to sec_419 and sec_419a of the code to a veba does not result in a reversion to the employer or cause the veba to lose its tax-exempt status under sec_501 when the policy clearly provides that such reserve is to be used solely for the purpose of providing coverage on active or retired lives for so long as any active or retired employee remains alive the policies prohibit the reversion of any amounts held in the reserve to company m as long as any eligible_employee or retiree of a participating employer remains alive similarly the trusts that will receive the proceeds of the reserve contain provisions prohibiting any reversion of the trusts’ assets to company m while any eligible_employee or retiree of a participating employer remains alive in addition both the policies and the trusts require that after the death of the last surviving eligible retiree under the health plan any balance remaining in the reserve or trusts must be used for the sole benefit of active or retired employees as permitted by applicable law these provisions preclude company m from receiving a reversion from either the reserve or the trusts and thus distinguish this case from the revenue rulings discussed above accordingly the transfer by company m of amounts from the reserve to the trusts should not give rise to taxable_income under sec_61 and sec_1001 nor should it be considered a reversion to company m under sec_4976 of the code nor should it result in any impermissible inurement for any employee retiree or company m conclusion therefore based on the information submitted and the representations made therein we conclude as follows neither the transfer of amounts held in the reserve from company m to trust a or trust b nor the use by the trusts of those amounts to pay post-retirement medical benefits and related administrative expenses will result in the realization or recognition of gross_income or gain to company m under sec_61 or sec_1001 of the code neither the transfer of amounts held in the reserve from company m to trust a or trust b nor the use by the trusts of those amounts to pay post-retirement medical benefits and related administrative expenses will constitute a reversion subject_to the excise_tax under sec_4976 of the code neither the transfer of amounts held in the reserve from company m to trust a or trust b nor the use by the trusts of those amounts to pay post-retirement medical benefits and related administrative expenses will cause either trust to lose its exemption from tax under sec_501 of the code as an organization described in sec_501 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed lerreli m berkovsky terrell m berkovsky manager exempt_organizations technical group
